Citation Nr: 1746762	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  07-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an evaluation in excess of 40 percent for residuals of fracture to the right tibia-fibula, distal end, with degenerative changes of the right knee effective August 05, 2004.

3. Entitlement to an initial evaluation in excess of 10 percent for limited flexion due to degenerative arthritis of the right knee effective December 31, 2008. 

4. Entitlement to an initial evaluation in excess of 0 percent for limited extension due to degenerative arthritis of the right knee effective May 03, 2016.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to April 1975 and from October 1975 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted an increased rating of 40 percent for residuals of fracture to the right tibia-fibula, distal end with degenerative changes effective August 5, 2004.

A claimant who has arthritis of a knee may be rated separately under a combination of Diagnostic Codes (DC), such as 5003, 5260, 5261, and 5262. Separate evaluation maybe assigned for distinct symptoms of the same knee that do not overlap. See VAOPGCPREC 23-97 & 9-98.  In this case, in addition to the 40 percent noted above, the Veteran has a 10 percent evaluation under DC 5003-5260 for limited flexion, as well as a 0 percent evaluation under DC 5003-5261 for limitation of extension.  In light of the different manifestations of the Veteran's knee impairment, the Board has broadened the issue to include increase rating claim for the Veteran's limitation of flexion and extension.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In June 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the Houston, Texas RO.  A transcript of the hearing is of record.

In August 2011 and January 2013, the Board remanded the claims on appeal for additional development.  Unfortunately, another remand is necessary before the Board can adjudicate the claims regarding the Veteran's right knee disabilities. 

The issues of entitlement for increase rating for right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At the hearing the Veteran withdrew his claim for TDIU.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal for the issues of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204  (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204. 

At hearing before the undersigned Veterans Law Judge the Veteran withdrew his claim for TDIU.  Due to the withdrawal of this issue, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the stated issue and it is dismissed.


ORDER

The appeal regarding claims of entitlement to TDIU is dismissed.


REMAND

The Board regrets further delay, but additional development is necessary before adjudicating the remaining claims. 

At the time of the hearing, the last examination of record was from January 2011 and the Veteran testified that his impairment has worsened since that time. There are two examination of record from June 2016 and July 2017-after the hearing- that depicted the severity of the Veteran's impairment, and the Board need not obtain another examination.  However, the RO did not consider the June 2016 and July 2017 VA examination with respect to the Veteran's right knee disability.  Absent a waiver from the Veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1. Update VA treatment records.

2. Thereafter, readjudicate the Veteran's claim for right knee disability with consideration of all evidence including the June 2016 and July 2017 VA examinations. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


